Citation Nr: 0414994	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active service from January 1948 to December 
1956 and from March 1957 to May 1968.  He died in April 2001.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.


FINDINGS OF FACT

1. The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's Certificate of Death indicates that he died 
in April  2001 of lower gastrointestinal bleeding.  Other 
significant conditions contributing to his death but not 
resulting in the lower gastrointestinal bleeding were 
aspiration pneumonia and Wegener's granulomatosis.

3.  At the time of the veteran's death, service connection 
was in effect for a hiatal hernia with gastroesophageal 
reflux, a left thumb extensor tendon laceration with residual 
weakness, recurrent erythema multiforme and herpes simplex, 
and a right ulna fracture.

4. Gastrointestinal bleeding, Wegener's granulomatosis, or 
aspiration pneumonia were not present during the veteran's 
service or for many years thereafter; neither are they 
otherwise shown to be related to the veteran's military 
service, to any service-connected disability, or to any 
incident during service.


CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in or aggravated by active service, nor did any disability 
incurred in or aggravated by active service substantially or 
materially contribute to his death.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In June 2001 the RO sent a letter to the appellant advising 
her what evidence was required to substantiate her claim.  
The letter also asked the appellant to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining and what evidence the 
appellant still needed to provide.  The letter explained that 
VA would obtain the veteran's service medical records and 
assist the appellant in obtaining evidence such as private 
medical records, employment records, or records from other 
Federal agencies.  Therefore, the Board finds that the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  The 
Board notes that the June 2001 notice letter, which preceded 
the December 2001 rating decision, satisfies the timing 
element of the Pelegrini decision for the appellant's claim 
on appeal.  

With respect to VA's duty to assist the appellant, the RO 
requested the veteran's service medical records and the 
private medical records identified by the appellant.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, additional 
efforts to assist her in accordance with the VCAA would serve 
no useful purpose.  

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to the 
veteran's death are based on the same statutory and 
regulatory provisions governing determinations of service 
connection generally.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  The death of a veteran will be considered 
as having been due to a service-connected disability where 
the evidence establishes that such disability was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related to it.  A contributory cause of death 
is inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to the veteran's death, it must be shown that: 
(1) it contributed substantially or materially; (2) it 
combined to cause death; or (3) it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death, but rather that there was a causal 
connection.  38 C.F.R. § 3.312(b), (c).

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that the veteran died 
in April 2001 of gastrointestinal bleeding.  In addition, 
aspiration pneumonia and Wegener's granulomatosis were listed 
as other significant conditions contributing to the veteran's 
death but not resulting in the lower gastrointestinal 
bleeding.  These conditions were not present during the 
veteran's military service or for many years thereafter.  

The veteran's service medical records reveal no report of 
complaints, symptoms, treatment or diagnosis of any vascular 
or respiratory disorder, nor do they specifically mention 
gastrointestinal bleeding, Wegener's granulomatosis, or 
aspiration pneumonia (as noted on the veteran's death 
certificate).  Specifically, a report of the veteran's 
October 1967 retirement physical reflects that clinical 
evaluation of all the veteran's bodily systems was normal 
including lungs and chest, vascular system, and abdomen and 
viscera.  The physician did, however, note the veteran's 
symptomatic esophageal hiatus hernia.  In the Report of 
Medical History completed by the veteran in conjunction with 
his retirement physical, the veteran answered "no" to the 
question, "Have you ever had or have you now ... stomach, 
liver or intestinal trouble?"  The veteran also answered 
"no" to the question, "Have you ever ... bled excessively 
after injury or tooth extraction?"  The veteran did answer, 
"yes" to the questions, "Have you ever had or have you now 
... frequent indigestion?" and "Have you ever ... coughed up 
blood?"  

The veteran's service medical records reveal that the veteran 
was permanently retired due to the disability of his hiatal 
hernia with esophagitis in March 1968.   Subsequently, 
service connection was established for a hiatal hernia with 
gastroesophageal reflux, a left thumb extensor tendon 
laceration with residual weakness, recurrent erythema 
multiforme and herpes simplex, and a right ulna fracture.
 
The file contains no competent medical evidence of record 
supporting a causal connection between the veteran's cause of 
death and his service-connected disabilities or his military 
service.      

In the appellant's January 2002 Statement in Support of 
Claim, she commented that she strongly believed that the 
veteran's lupus condition was not considered in the rating 
decision.  The appellant noted that the aspiration pneumonia 
was caused from acid reflux "hiatal hernia".  She also 
noted that the lower gastrointestinal bleeding was caused 
from medication for the veteran's lupus condition. 

The veteran's service medical records reveal no report of 
complaints, symptoms, treatment or diagnosis of any immune 
system disorder, nor do they specifically mention lupus.  In 
fact, the issue of whether or not the veteran suffered from 
lupus only surfaced after the veteran's death and was never 
raised by the veteran, himself.    

It appears that the appellant's belief that the veteran 
suffered from lupus began when she was provided with a 
computer printout which incorrectly indicated that the 
veteran was service-connected for lupus.  Subsequently, the 
appellant provided this incorrect information to Dr. PHP who 
offered his opinion in an April 2002 letter which essentially 
indicated that the veteran died from a series of events that 
began with the veteran's Wegener's granulomatosis, and then 
related the Wegener's granulomatosis to the veteran's 
service-connected lupus.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his service.  As 
the appellant is not a medical expert, however, she is not 
competent to offer an opinion regarding any medical causation 
leading to the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As for the evidence of a nexus 
provided by Dr. PHP, his opinion was based on an inaccurate 
factual premise that the veteran was service-connected for 
lupus.  In fact, in that letter, Dr. PHP acknowledges that he 
did not have access to the veteran's military service records 
and could not actually look at the symptoms that the veteran 
was exhibiting at the time that he was diagnosed with lupus.  
The Board, therefore, discounts this opinion and assigns it 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).    

As such, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  The 
appellant has provided no evidence that any of the veteran's 
service-connected disabilities were either a principal or a 
contributory cause of death and has provided no competent 
medical evidence of a link between the veteran's cause of 
death and his military service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



